Nichols, J.
To give .this court jurisdiction of a writ of error from a judgment of the Civil Court of Fulton County in a case involving more Ilian $300, 'the bill of exceptions must be tendered or presented to the trial judge within 15 days from the date of the judgment complained of Ga. L. 1933, pp. 290, 293, sec. 1, subsection 42 (b); Allen v. Hix Green Buick Co., 78 Ga. App. 34 (50 S. E. 2d 167); Wood v. Malone, 78 Ga. App. 309 (50 S. E. 2d 707); Folsom v. Koren, 79 Ga. App. 438 (54 S. E. 2d 159); Tingle v. Kelly, ante, p. 496 (83 S. E. 2d 212). The bill of exceptions in this case, from a final judgment entered in the Civil Court of Fulton County on April 30, was not tendered to the trial judge until May 18, more than 15 days later, and this court does not have jurisdiction of the writ of error.

Writ oj error dismissed.


Felton, C. J., and Quillian, J., concur.